37 F.3d 1506NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Mahmoud SHAHREZAEI, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70641.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 16, 1994.Decided Sept. 23, 1994.

1
Before:  BROWNING and CANBY, Circuit Judges, and HUFF,* District Judge.


2
MEMORANDUM**


3
Shahrezaei does not allege a well-founded fear of persecution in Denmark, nor does the record contain any basis for such a finding.  Thus, the portion of the order of the Board of Immigration Appeals ("Board") directing Shahrezaei's deportation to Denmark is affirmed.


4
The primary ground offered by the Board and the Immigration Judge for deciding Shahrezaei did not have a well-founded fear of persecution if deported to Iran was the Immigration Judge's adverse finding as to Shahrezaei's general credibility.  Although the false documentation accompanying Shahrezaei's visa application supported a general adverse credibility finding, the record contains no evidence casting doubt specifically on Shahrezaei's claims about his religious beliefs, the central credibility issue in this case.  Moreover, the record includes two letters from Christian ministers attesting to their convictions that Shahrezaei is a genuine and devout Christian.  Neither the Board nor the Immigration Judge appear to have considered these letters.  The failure to weigh this evidence constituted an abuse of discretion.   See Mattis v. I.N.S., 774 F.2d 965, 969 (9th Cir.1985);  see also Rasthabadi v. I.N.S., 23 F.3d 1562, 1571 (9th Cir.1994) (finding that the Board had abused its discretion by ignoring evidence of alien's rehabilitation after committing a crime).


5
Accordingly, the petition is GRANTED, the decision of the Board is AFFIRMED with respect to deportation to Denmark but REVERSED as to deportation to Iran, and the case is REMANDED for a more complete consideration of the evidence regarding whether Shahrezaei has a well-founded fear of persecution in Iran.



*
 Honorable Marilyn L. Huff, District Judge, United States District Court for the Southern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3